Citation Nr: 1609892	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was previously before the Board in July 2013, when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service.  

2.  VA examinations reveal a current hearing loss disability for VA purposes.

3.  The Veteran's current hearing loss cannot be reasonably disassociated from his military service.  



CONCLUSION OF LAW

Right ear hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims when he entered the military he was initially assigned and trained to be part of the infantry. He indicates he underwent basic training and combat training, to include extensive exposure to firearms and explosives.  Thereafter, he claims his hearing significantly declined, to include tinnitus, to the point where he was reassigned to a clerk position.

His military records confirm his military occupational specialty (MOS) as a personnel clerk, as well as his involvement in basic combat training and advanced individual training at the beginning of his military service.

With regard to in-service audiological testing, the Board notes the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization ) or ANSI (American National Standards Institute ) units. 38 C.F.R. § 3.385.  Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.

In August 1961 entrance examination of the Veteran was conducted.  The Veteran reported complaints of difficulty hearing in the right ear on his report of medical history.  On audiological evaluation, pure tone thresholds in converted ISO/ANSI units, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
/
35
LEFT
10
5
10
/
5

These results did not reveal a hearing loss disability as defined in the regulations, but did reflect decreased hearing acuity at 4000 Hertz  in the right ear.

The Veteran was treated for excessive wax in the ears in April 1962.  

In June 1963 separation examination of the Veteran was conducted.  Tympanic membrane scars on the left ear were noted.  On audiological evaluation, pure tone thresholds in converted ISO/ANSI units, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
/
20
LEFT
20
20
20
/
20

These test results are generally within normal limits.  A subsequent examination done in September 1965, while the Veteran was in the Reserves, merely noted a "normal" 15/15 whisper test bilaterally.

A December 2012 medical opinion from a private audiologist relates the Veteran's bilateral hearing loss to acoustic trauma in the form of exposure to the noise of weapons firing during service.  

In September 2013 a VA Compensation and Pension examination of the Veteran was conducted.  Audiology test results confirm that the Veteran has a current right ear hearing loss disability under 38 C.F.R. § 3.385.  The audiologist indicated an opinion that the Veteran's right ear hearing loss was not related to acoustic trauma during service, but that his left ear hearing loss and tinnitus were.  The rationale was  because entrance evaluation revealed a mild hearing loss at 4000 Hertz in the right ear which recovered to within normal limits upon separation.  

As a result of the 2013 VA examination findings, service connection for left ear hearing loss and bilateral tinnitus was granted.  Service connection for right ear hearing loss remained denied.  Review of the evidence of record reveals that below the 4000 hertz level, the Veteran's right ear hearing exhibited the same threshold shift as that in the left ear, and that the cleaning of the ear wax, during service provides a plausible explanation for the right ear hearing loss noted on entry.  It also seems impossible to dissociate the Veteran's right ear hearing loss from the military noise exposure acknowledged to have caused the left ear hearing loss and tinnitus.  Resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  



ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


